DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 through 16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a robot” in the preamble of the claim. However, claims 2 through 16 recites “the system” in the preamble of the claims.  A suggestion to overcome this rejection is to amend claim 1 to “A system”.  For the purposes of examination the examiner is interpreting the claim limitation to be the system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-12, 14-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 20160314621 A1).
In regards to claim 1, Hill discloses a robot (Hill [Fig. 1]: block diagram showing several example components for providing enhanced control of one or more robots) comprising: 
network interface hardware (Hill [Fig. 10]: “Network Connectivity Components 1006”); 
a camera communicatively coupled to the network interface hardware (Hill [Fig. 10]: “Camera 1050”); 
a motorized mobility assembly ([0042]: “the robot 102 may also comprise a number of motors configured to control the movement of the robot 102”); 
a processor communicatively coupled to the network interface hardware and the motorized mobility assembly ([Fig. 10]: “Processor 1002”); 
memory coupled to the processor ([Fig. 10]: “Memory Components 1004”), wherein the processor is configured to: 
receive camera output from the camera ([160-161]: “The I/O components 1010 include a display 1040… and a camera… The display 1040 is an output device configured to present information in a visual form. In particular, the display 1040 may present graphical user interface (“GUI”) elements, text, images, video, notifications, virtual buttons, virtual keyboards, messaging data, Internet content, device status, time, date, calendar data, preferences, map information, location information, and any other information that is capable of being presented in a visual form”); 
output, via the network interface hardware, the camera output to a mobile client device ([0038]: “may include an opaque display that is configured to overlay content over a display of an image, which may be from any source, such as a video feed from a camera used to display a real-world view. For illustrative purposes, some examples disclosed herein describe an overlay of content over a display of an image”; also see [0137]); 
receive, from the mobile client device, object recognition metadata based upon the camera output ([0067-0069]: “an interface of a computing device is configured to provide one or more transparent sections allowing users of the computing device 110 to see a real-world view of objects in a surrounding environment. Configurations disclosed herein may create a selectable section 350 within the interface to provide a real-world view of an object, such as the obstacle 205, through the interface… For example, a conflict may involve an instruction that causes the robot to collide with one or more objects in a room. The removal of the conflict may involve the generation of an instruction that guides the robot to avoid the collision” where “instruction” reads on object recognition metadata; see [0036]: “The computing device 110 may be in the form of a personal computer, a wearable computer, including an HMD, or any other computing device having components for causing a display of one or more images on a display, such as an interface”); and 
output a notification to a user of the mobile client device based upon the object recognition metadata ([0056-0057]: “Based on a number of parameters, which may include the size and location of the obstacle 205, the computing device 110 may generate a set of instructions for the robot 102 to go around the obstacle 205 and perform one or more tasks associated with the first object 204. In some configurations, the generated instructions may define a modified path 201′ (illustrated with a dashed line in FIG. 2B) for the robot 102 to follow… the generated instructions may simply identify objects to avoid. In addition, the instructions may provide specific tasks such as pick up an object, provide information, collect information, etc. For illustrative purposes, instructions generated in response to a changed circumstance or a condition, such as an error or conflict… Adjustments to one or more instructions may be made at any point during the execution of the instructions… the techniques disclosed herein provide a graphical representation of the instructions and other status data. As summarized herein, it may be difficult for a user to determine what a robot is planning and what the robot may or may not be considering about its surroundings. For instance, when a robot 102 is configured with instructions, the user is generally required to execute the instructions with the robot 102 to determine if the instructions are valid. To address such shortcomings with respect to some existing systems, instructions configured for a robot 102 are analyzed and displayed as a graphical representation”; also see [0161]: “The display 1040 is an output device configured to present information in a visual form. In particular, the display 1040 may present graphical user interface (“GUI”) elements, text, images, video, notifications, virtual buttons, virtual keyboards, messaging data, Internet content, device status, time, date, calendar data, preferences, map information, location information, and any other information that is capable of being presented in a visual form”).

In regards to claim 2, Hill discloses the system of claim 1, wherein the network interface hardware comprises a plurality of sensors located on the robot ([Fig. 10]: “Sensor Components 1008”), wherein:
the sensors are each configured to: 
output a wireless signal via a wireless protocol to the mobile client device ([0137-0138]: “The computing device architecture 1000 is applicable to computing devices that facilitate mobile computing due, in part, to form factor, wireless connectivity, and/or battery-powered operation. In some configurations, the computing devices include, but are not limited to, mobile telephones, tablet devices, slate devices, portable video game devices, and the like… The computing device architecture 1000 illustrated in FIG. 10 includes a processor 1002, memory components 1004, network connectivity components 1006, sensor components 1008, input/output components”; also see [0120]); and 
receive a wireless signal via the wireless protocol ([0137-0138]: “The computing device architecture 1000 is applicable to computing devices that facilitate mobile computing due, in part, to form factor, wireless connectivity, and/or battery-powered operation… The computing device architecture 1000 illustrated in FIG. 10 includes a processor 1002, memory components 1004, network connectivity components 1006, sensor components 1008, input/output components 1010, and power components… Although no connections are shown between the individuals components illustrated in FIG. 10, the components can interact to carry out device functions. In some configurations, the components are arranged so as to communicate via one or more busses (not shown)”); and 
the processor is configured to determine a position of the robot relative to the mobile client device ([0043-0044]: “the computing device 110 may obtain and process data indicating a location of the robot 102 relative to the computing device… Any input data 113 received from any resource, such as a remote computer or a sensor, may be used by the computing device 110 to determine the location of any object, the location of the computing device 110 and the location of the robot”).

In regards to claim 3, Hill discloses the system of claim 2, wherein: 
the network interface hardware is further configured to receive location data comprising a location of the mobile client device ([0043-0044]: “the location of the computing device 110”; and 
the processor is further configured to determine a location of the robot based upon the location of the mobile client device and the position of the robot relative to the mobile client device ([0044]: “Any input data 113 received from any resource, such as a remote computer or a sensor, may be used by the computing device 110 to determine the location of any object, the location of the computing device 110 and the location of the robot 102”; also see [0159]).

In regards to claim 4, Hill discloses the system of claim 3, wherein the processor is further configured to determine the location of the robot based upon the robot being in motion and the mobile client device being in motion ([0031]: “a mixed environment display of robotic actions, and a mixed environment display of attached data, it can be appreciated that the techniques described herein may apply to any type of sensor and/or any type of device embodying the sensors… Signals described herein may include analog and/or digital signals for communicating a changed state, movement and/or any data associated with motion detection” also see ([0043-0044]: “the computing device 110 may obtain and process data indicating a location of the robot 102 relative to the computing device… Any input data 113 received from any resource, such as a remote computer or a sensor, may be used by the computing device 110 to determine the location of any object, the location of the computing device 110 and the location of the robot”).

In regards to claim 5, Hill discloses the system of claim 1, wherein the notification comprises an audible warning ([0168]: “The audio I/O interface component 1046 is configured to provide audio input and/or output capabilities to the computing device. In some configurations, the audio I/O interface component 1046 includes a microphone configured to collect audio signals. In some configurations, the audio I/O interface component 1046 includes a headphone jack configured to provide connectivity for headphones or other external speakers”).

In regards to claim 10, Hill discloses the system of claim 1, wherein the robot is further configured to approach potential users to advertise guide services ([0154]: “In some configurations the magnetometer 1028 provides measurements to a compass application program stored within one of the memory components 1004 in order to provide a user with accurate directions in a frame of reference including the cardinal directions, north, south, east, and west. Similar measurements may be provided to a navigation application program that includes a compass component” where navigation application program reads on guide services; also see [0159]).

In regards to claim 11, Hill discloses the system of claim 2, wherein the wireless protocol is Bluetooth ([0152]: “The network 856 may be a WPAN operating in accordance with Infrared Data Association (“IrDA”), BLUETOOTH, wireless Universal Serial Bus (“USB”), Z-Wave, ZIGBEE, or some other short-range wireless technology. In some configurations, the WPAN component 1026 is configured to facilitate communications with other devices, such as peripherals, computers, or other computing devices via the WPAN”).

In regards to claim 20, Hill discloses the method of claim 17, further comprising outputting a notification from the robot to a user of the mobile client device based upon the object recognition metadata satisfying an alert threshold ([0113-0114]: “a frame-by-frame analysis can be used to determine the speed and direction of a moving object. In another example, a sensor, such as an infrared sensor may be used. In such configurations, a temperature of a device or component can be measured. In yet another example, status data may be communicated from the robot 102, to one or more computing devices, such as the computing device 110, for further processing and analysis. In operation 702, other types of data may be obtained. For example, the image data may be analyzed to determine geometric parameters of one or more objects, such as the robot 102. Next, at operation 704, an analysis of obtained data can be performed to determine if the status data is to be displayed. One or more factors can be used to determine if the status data is to be displayed. For example, if the temperature of a device or component reaches a threshold, the system can determine that such data can be displayed. Any other factor, including a user input, one or more settings or a threshold may be used in operation 704 to determine if the status data is to be displayed”).

Claims 12, 14, 15 and 17 through 19 corresponded in scope with claims 1 through 3 and are similarly rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 20160314621 A1).
In regards to claim 13, Hill discloses the system of claim 12, further comprising additional instructions that configure the mobile device to: 
output the camera output to a third device ([0038]: “may include an opaque display that is configured to overlay content over a display of an image, which may be from any source, such as a video feed from a camera used to display a real-world view. For illustrative purposes, some examples disclosed herein describe an overlay of content over a display of an image”; also see [0137]); and 
receive the object recognition metadata from the third device ([0067-0069]: “an interface of a computing device is configured to provide one or more transparent sections allowing users of the computing device 110 to see a real-world view of objects in a surrounding environment. Configurations disclosed herein may create a selectable section 350 within the interface to provide a real-world view of an object, such as the obstacle 205, through the interface… For example, a conflict may involve an instruction that causes the robot to collide with one or more objects in a room. The removal of the conflict may involve the generation of an instruction that guides the robot to avoid the collision” where “instruction” reads on object recognition metadata; see [0036]: “The computing device 110 may be in the form of a personal computer, a wearable computer, including an HMD, or any other computing device having components for causing a display of one or more images on a display, such as an interface”). Note that Hill discloses an output and receiving data from a device but may fail to explicitly disclose a third device. Therefore, it would have been obvious to one of ordinary skill in the art, to output and receive from any number of devices as a duplication of parts because there is no change in functionality. “Duplication of Parts”; See MPEP § 2144.04B).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 20160314621 A1) in view of Pirk (US 20210334599 A1). 
In regards to claim 6, Hill discloses the system of claim 1, but does not explicitly disclose a plurality of cameras having non-overlapping views. However, Pirk teaches a plurality of cameras having non-overlapping views (Pirk [0006]: “in various implementations disclosed herein a large quantity of single view camera trajectories around multiple object arrangements are obtained, where each of the camera trajectories includes a sequence of images of an environment from different points of view” where “different point of views” reads on non-overlapping views). 
Hill and Pirk are analogous art because they are in the same field of endeavor, an image capturing robotic system interacting with multiple devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to slightly modify the robotic system of Hill to include the plurality of cameras having non-overlapping views of Pirk, to allow for optimally imaging the environment with a plurality of cameras. The suggestion/motivation to combine is that an image capturing robotic system interacting with multiple devices which includes the plurality of cameras having non-overlapping views can be capable of higher accuracy and enhanced viewing of the robotic systems environment. 



Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 20160314621 A1) in view of Pirk (US 20210334599 A1) and further in view of Park (US 20190358814 A1).
In regards to claim 7, modified Hill discloses the system of claim 6 wherein: 
the network interface hardware is further configured to receive object recognition metadata of an object having an increasing proximity with respect to the user (Hill [0056-0057]: “Based on a number of parameters, which may include the size and location of the obstacle 205, the computing device 110 may generate a set of instructions for the robot 102 to go around the obstacle 205 and perform one or more tasks associated with the first object 204. In some configurations, the generated instructions may define a modified path 201′ (illustrated with a dashed line in FIG. 2B) for the robot 102 to follow… the generated instructions may simply identify objects to avoid. In addition, the instructions may provide specific tasks such as pick up an object, provide information, collect information, etc. For illustrative purposes, instructions generated in response to a changed circumstance or a condition, such as an error or conflict”) but does not explicitly disclose a first camera is configured to output a view of the user following the robot. However, Park teaches a first camera is configured to output a view of the user following the robot (Park [0096]: “The first airport robot 100_1 may periodically check, by using the object recognition unit 170 or the like, whether a user follows the first airport robot 100_1 while moving. When it is checked that the user follows the first airport robot”. Hill, Pirk and Park are analogous art because they are in the same field of endeavor, an image capturing robotic system. It would have been obvious to one of ordinary skill in the art, at the time of filing, to slightly modify the robotic system of modified Hill to include the camera configured to output a view of the user following the robot of Park, to allow for optimally viewing the environment with cameras. The suggestion/motivation to combine is that an image capturing robotic system which includes the camera views from above can be capable of higher accuracy and enhanced viewing of the robotic systems environment. 

In regards to claim 8, modified Hill discloses the system of claim 7 wherein the first camera is configured to view the object approaching the user ([0056-0057]: “Based on a number of parameters, which may include the size and location of the obstacle 205, the computing device 110 may generate a set of instructions for the robot 102 to go around the obstacle 205 and perform one or more tasks associated with the first object 204. In some configurations, the generated instructions may define a modified path 201′ (illustrated with a dashed line in FIG. 2B) for the robot 102 to follow… the generated instructions may simply identify objects to avoid. In addition, the instructions may provide specific tasks such as pick up an object, provide information, collect information, etc. For illustrative purposes, instructions generated in response to a changed circumstance or a condition, such as an error or conflict”).

In regards to claim 9, Park further discloses a second camera is configured to view the object approaching the user ([0047]: “The RGBD camera…for detecting…an object”); and the user is only in the view of the first camera and the object is only in the view of the second camera (This limitation is met by various scenarios of particular relative positions of the user and the object, i.e., the user and the object spaced far enough apart for either to be only in the field of view of one camera or the other, and is not a technologically meaningful claim)


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 20160314621 A1) in view of Park (US 20190358814 A1).
In regards to claim 16, Hill discloses the system of claim 12 but does not explicitly disclose an output a prompt for hire on mobile client device; receive user input; and output the user input to the robot. However, Park teaches an output a prompt for hire on mobile client device (Park [0053]: “user such as a key, a touch screen, a reader, and a display unit 223 which is a monitor for providing manipulation/information and a current situation of the airport robot, or may receive a long-distance signal… may manage a user input received of a user input unit 224 receiving an input signal of the user from a microphone, a barcode reader, or the like. When one or more user inputs are received, the user interface module 222 may transfer user input information to a state machine module 225. The state machine module 225 which has received the user input information may manage a whole state of the airport robot and may issue an appropriate command corresponding to a user input. A planning module 226 may determine a start time and an end time/action for a specific operation of the airport robot according to the command transferred from the state machine module 225 and may calculate a path through which the airport will move. A navigation module 227 may be a module which manages overall driving of the airport robot and may allow the airport robot to drive along a driving path calculated by the planning module 226. A motion module 228 may allow the airport robot to perform a basic operation in addition to driving”); 
receive user input ([0053]: “may manage a user input received of a user input unit 224 receiving an input signal of the user from a microphone, a barcode reader, or the like.”); and 
output the user input to the robot ([0053]: “When one or more user inputs are received, the user interface module 222 may transfer user input information to a state machine module 225. The state machine module 225 which has received the user input information may manage a whole state of the airport robot and may issue an appropriate command corresponding to a user input”).

Hill and Park are analogous art because they are in the same field of endeavor, a guide robotic system. It would have been obvious to one of ordinary skill in the art, at the time of filing, to slightly modify the guide robotic system of Hill to include an output prompt for hire on mobile client device; receive user input; and output the user input to the robot of Park, to allow for a robot to optimally guide a user. The suggestion/motivation to combine is that a guide robotic system which includes the output prompt for hire on mobile client device; receive user input; and output the user input to the robot can be capable of higher accuracy and enhanced robot guiding of the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUSHMEEN J KHAN/Examiner, Art Unit 3664         

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664